Title: To Thomas Jefferson from Joseph Carrington Cabell, 30 January 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
30 Jan: 1825.
I have been greatly relieved by finding from a Norfolk paper that the Ship Competitor was at Plymouth on the 5th Dec.—I had given them up as lost in the gale of the last of October, & myself almost to despair. I now hope all is safe.—I think there is a majority for moving the College: but I am confident the plan of splitting up the funds will succeed, if the opposite party should not be able to put down entirely the idea of our power. I have long foreseen the direction this subject wd finally take, & I have sought to bring it to this. It will turn on the principles of the Dartmouth decision. All the leading lawyers of both houses are agt us. I fear we shall be unable to get up any thing like a law argument. Here is now our greatest danger. The College party will endeavor to shew that donations from the Crown stand on the footing of donations from individuals. If you can suggest any authorities or ideas that would aid us on this subject, it would render a great service, as the discussion will perhaps last long enough. . I have the pleasure to inform you that three of the Judges of the Court of Appeals are with us.Faithfully yoursJos:  C: Cabell.